NUMBER 13-15-00456-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JAMES ALLEN PELLOAT,                                                  Appellant,

                                             v.

KATHERINE PELLOAT MCKAY,                                                     Appellee.


                     On appeal from the 279th District Court
                          of Jefferson County, Texas.


                                           ORDER
             Before Justices Rodriguez, Benavides, and Perkes
                             Order Per Curiam

       This cause is before the Court on the appellee’s motion for extension of time to file

a brief. Appellee’s brief was originally due on January 07, 2016. Appellee was ordered

by this Court to file its brief by June 06, 2016. Appellee has filed and received previous

extensions which make the brief due on September 15, 2016. Appellee is now asking

for another extension to file the brief.
       The Court, having fully examined and considered appellee’s motion for extension

of time to file the brief, is of the opinion that, in the interest of justice, appellee’s motion

for extension of time to file the brief should be granted with order. The Court, GRANTS

appellee’s motion for extension of time to file its brief until September 29, 2016. NO

FURTHER EXTENSIONS OF TIME WILL BE GRANTED by the Court, absent exigent

circumstances.

   IT IS SO ORDERED.

                                                                  PER CURIAM



Delivered and filed the
24th day of August, 2016.




                                               2